UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY CHANG,
Plaintiff,
18 civ 6965 (JGK)
-against- heey 24 a aeerr2442 (IGK)
19 civ 2863 (IGK)
HELIOS AND MATHESON ANALYTICS, INC. et al.,
Defendants.
arene oe x

 

 

ORDER
The settlement hearing scheduled for May 6, 2021, at 10:00am is adjourned to
Thursday, May 13, 2021, at 12:00pm.

SO ORDERED.

Ce feeb

JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
Dated: New York, New York
April 30, 2021

 

 

USDS SDNY

DOV MENT
BER GONTO CELY Pie D
DOC# _

 

DATE FILED: 7-2-4!

 

 

 

 

 

 

 
